* See second appeal reported infra p. 618.
Twenty-three railroad companies, appellees, brought this action seeking to set aside as "arbitrary, unjust, unreasonable and illegal" an order of the Public Service Commission of Indiana. This order reduced carload freight rates on scrap iron and steel moving in Indiana intrastate commerce, and was made following the filing of a complaint on behalf of a large number of shippers and receivers of scrap iron and after an investigation by the commission concerning the "reasonableness and lawfulness" of such rates. The complaint herein prayed that a restraining order and a temporary injunction pending final hearing be issued and that, upon final hearing, the injunction be made permanent. The restraining order was issued after notice; a demurrer to the complaint was filed and overruled, a general denial was filed, and, after a hearing, the temporary injunction was issued, from which action this appeal is prosecuted.
The appellees' evidence, upon which the temporary injunction was issued, consisted of (A) the affidavit of *Page 451 
an assistant freight traffic manager of the Pennsylvania Railroad Company to the effect that his railroad transported approximately 1,200 car loads of scrap iron per year within this state, and that the order of the Public Service Commission, if permitted to become effective, would reduce the rates thereon approximately 36 per cent, which reduction would amount to $30,000 annually; (B-C-D) similar affidavits which stated that the reduction in rates on scrap iron would amount to approximately $6,000 per annum for the Baltimore and Ohio Railroad Company, $8,000 per annum for the Cleveland, Cincinnati, Chicago and St. Louis Railroad Company, and $35,000 per annum for the New York, Chicago and St. Louis Railroad Company; and (E) another affidavit by a member of the auxiliary committee of the Central Freight Association which stated that the reduction in rates for all lines of railroads would amount to approximately $100,000 per annum.
Injunctions may not be granted for merely the asking, but there must be at least a prima facie showing to the court that the complainant has a right to the final relief asked. 1-3.  Appellees, in asking for the temporary injunction, failed to introduce evidence to show that the order of the commission was either arbitrary, unjust, unreasonable or illegal, or which would overthrow the presumption of reasonableness which exists in favor of the action of the commission. Phoenix R. Co.
v. Geary (1915), 239 U.S. 277, 36 Sup. Ct. 45, 60 L. Ed. 287;Water Company of Tonopah v. Public Service Commission (1913), 250 Fed. 304; Vandalia R. Co. v. Schnull (1919), 188 Ind. 87, 122 N.E. 225. See, also, Pittsburgh, etc., R. Co. v. RailroadCom., etc. (1908), 171 Ind. 189, 86 N.E. 328; Audenried v.Phila., etc., R. Co. (1871), 68 Pa. 370, 8 Am. Rep. 195. The fact alone that rates or revenues of appellees will be reduced under the order is no proof that the reduced rates are confiscatory *Page 452 
or do not allow a fair return for service rendered. Louisville,etc., R. Co. v. Garrett (1913), 231 U.S. 298, 34 Sup. Ct. 48, 58 L. Ed. 229.
Appellees contend (citing Postal Telegraph-Cable Co. v. Cityof Mobile [1909], 179 Fed. 955, and Ekeberg v. Mackay
[1911], 114 Minn. 501, 131 N.W. 787, 35 L.R.A. [N.S.] 4-6.  909, Ann. Cas. 1912C 568), that "the allegations of the complaint for the purpose of ruling on a motion for a temporary injunction, are to be taken as true, and have the effect of affidavits." It is manifest that this contention cannot prevail, 1st, because, in the case at bar, there is a real conflict between the allegations of the complaint and the testimony filed by the appellant (an affidavit of the chief of the traffic department of the Indiana State Chamber of Commerce);2nd, because, under § 1228 Burns 1926, it is necessary for the (verified) complaint to be introduced in evidence in order for it to become a part of the evidence, and it was not offered in evidence; and 3rd, even if the complaint herein could be considered as a part of the evidence, it would not be sufficient to sustain the action of the trial court in granting the temporary injunction, for the reason, that, while it alleges the conclusion of the pleader that the old rates are "not unjust, unreasonable, excessive, exorbitant or discriminatory or in any wise unlawful," and that the action of the commission was "arbitrary, unjust, unreasonable, illegal," etc., it does not allege any facts from which the court could draw those conclusions.
Judgment reversed, with directions to dissolve the temporary injunction.